Citation Nr: 0032101	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for essential 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





INTRODUCTION

The veteran served on active duty from June 1947 to November 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

REMAND

The veteran is claiming entitlement to service connection for 
glaucoma and essential hypertension.  It is noted that 
recently passed legislation has altered the criteria under 
which these issues were evaluated by the RO.  This 
legislation, The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), must be considered by 
the RO prior to the Board's evaluation of the claim on the 
merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the claim must be returned to the RO.

In view of the foregoing, the case is remanded for the 
following:

The RO should insure that the provisions 
of Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been considered, and should 
readjudicate the claim in light of this 
new legislation.

When this action is completed, and should the decision remain 
adverse, the veteran and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to this Board for further appellate 
consideration.  The appellant need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



